            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION


NOVA CONSULTANTS, INC.,

                 Plaintiff,
           v.                            Case No. 17-11160
                                         Hon. Terrence G. Berg
UGE INTERNATIONAL, LTD.,
et al.,

                 Defendant.

     ORDER SETTING ASIDE DISMISSAL AS TO
 DEFENDANTS UGE INTERNATIONAL, LTD., AND UGE
     USA, INC. AND RE-OPENING THE MATTER
  On September 20, 2018, this Court granted Plaintiff’s motion for

judgment and entered judgment in the amount of $25,000.00

against defaulted defendant Urban Green Energy, Inc. See Order,

Dkt.33. In that same order, this Court dismissed the remaining two

defendants, UGE International, Ltd., and UGE USA, Inc. with

prejudice, but retained jurisdiction to enforce the terms of a

settlement agreement between Plaintiff and those two defendants.

Id. at PageID.292.

  On October 17, 2018, Plaintiff moved the Court to set aside the

dismissal of UGE International, Ltd., and UGE USA, Inc., and to

enter default judgment against each defendant. Plaintiff claims in
the motion that neither defendant has filed an answer in these
                                1
proceedings, and both should be defaulted. Plaintiff claimed during

the February 20, 2019 hearing that the only responsive pleading

ever filed by these defendants was a Motion to Dismiss filed in May

2017, and that this motion was later withdrawn by defendants in

September 2017. See Motion to Dismiss, Dkt. 10; Stipulated Order,

Dkt. 21; Stipulated Order, Dkt. 22. Since that time, neither UGE

International, Ltd. nor UGE USA, Inc. have filed any documents of

any kind with the Court. Plaintiff also pointed out that on April 5,

2018 this Court ordered UGE International, Ltd. and UGE USA,

Inc. to file answers and affirmative defenses within 21 days or be
defaulted, but that neither defendant has ever responded to the

Court’s order. See Order to Reinstate Claims, Dkt. 30.

  This Court held a hearing on February 20, 2019 at which only
Plaintiff appeared. At this hearing, Plaintiff explained that UGE

International, Ltd. and UGE USA, Inc. had failed to perform

according to the settlement agreement, causing Plaintiff to incur

damages in the amount of $97,590.16 in order to mitigate the costs

of the defendants’ non-performance. Plaintiff now asks the Court to

reinstate UGE International, Ltd. and UGE USA, Inc. as
defendants, and enter default judgment against them in the

amount of $97,590.16.

  However, if Plaintiff wishes the Court to enter default judgment
against defendants, Plaintiff must first enter a request for Clerk’s

                                 2
entry of default, pursuant to Fed. R. Civ. P. 55(a) and Local Rule

55.1. Until the Clerk of the Court enters default, this Court cannot

enter a default judgment against any defendant.

  For these reasons, Plaintiff’s motion to set aside dismissal as to

UGE International, Ltd., and UGE USA, Inc. is GRANTED.

Plaintiff’s motion to enter default judgment against each defendant

is DENIED as premature.

                              ORDER

  Accordingly, it is ORDERED that the dismissal of defendants

UGE International, Ltd. and UGE USA, Inc. is SET ASIDE, and
those parties are re-instated in this action.

  Additionally, the Clerk of the Court is directed to re-open this

case.
  Plaintiff is directed to file Certificate of Service demonstrating

that defendants UGE International, Ltd. and UGE USA, Inc. have

been served with this Order and a copy of Plaintiff’s Motion (Dkt.

34) on or before March 6, 2019.

  The previous judgment of $25,000.00 against defendant Urban

Green Energy, Inc. remains valid and enforceable.


SO ORDERED.

Dated:                     s/Terrence G. Berg
February 26, 2019          TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE
                                  3
4
